Name: Council Regulation (EC) NoÃ 31/2008 of 15 November 2007 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  European construction;  Africa
 Date Published: nan

 18.1.2008 EN Official Journal of the European Union L 15/1 COUNCIL REGULATION (EC) No 31/2008 of 15 November 2007 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Community and the Republic of Madagascar have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the waters falling within the sovereignty of the Republic of Madagascar. (2) It is in the Communitys interest to approve that Agreement. (3) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community and the Republic of Madagascar is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation (1). Article 2 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Tuna fishing Freezer tuna seiners Spain 23 France 19 Italy 1 Tuna fishing Surface longliners over 100 GT Spain 25 France 13 Portugal 7 United Kingdom 5 Tuna fishing Surface longliners of 100 GT or below France 26 Demersal fishing Exploratory line or bottom longline fishing France 5 If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within Madagascars fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (2). Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2007. For the Council The President M. L. RODRIGUES (1) For the text of the Agreement, see OJ L 331, 17.12.2007, p. 7. (2) OJ L 73, 15.3.2001, p. 8.